





Exhibit 10.1




SHARE PURCHASE AGREEMENT




This Share Purchase Agreement ("Agreement"), dated as of July 5, 2012, among
Orphan Holdings of Texas, Inc., a Nevada corporation (the "Seller"), Rangeford
Resources, Inc. ("RR") a Nevada corporation, and RF Colorado Ventures, LLC (the
"Buyer"), a Colorado limited liability company.  This agreement supersedes any
prior agreements or understandings.




W I T N E S S E T H:

A.

WHEREAS, the Seller owns 9,900,000 restricted shares of common stock of RR in
the aggregate.




B.

WHEREAS, Buyer wishes to purchase an aggregate of 9,900,000 restricted shares of
common stock (the "Purchase Shares"), and the Seller desires to sell the
Purchase Shares to Buyer.




C.

RR is joining in this agreement to solely provide certain covenants, warranties,
and representations.

NOW, THEREFORE, it is agreed among the parties as follows:




ARTICLE I

The Consideration




1.1

Subject to the conditions set forth herein, Seller shall sell to Buyer and Buyer
shall purchase an aggregate of 9,900,000 restricted shares of common stock of RR
from Seller. The purchase price for the shares to be paid by Buyer to Seller is
$300,000 (the "Consideration") of which $142,000 is acknowledged as paid to
Seller, and $10,000 is paid herewith all of which is deemed consideration for
this Share Purchase Agreement subject to the conditions hereof, and the balance
of $148,000 shall be paid in the form of cash at closing. Said total deposit of
$152,000 is non-refundable if Buyer fails to perform under the Agreement.




ARTICLE II

Closing and Conveyance of Shares




2.1

The Purchase Shares shall be conveyed by Seller to Buyer with duly executed
stock powers by depositing all of the Purchase shares with Escrow Agent for
delivery to Buyer, upon receipt of the Consideration by Seller, and satisfaction
of: (a) the conditions precedent in Article VI; and (b) procedures in Article V.




2.2

Closing hereunder shall be completed by delivery to escrow to Michael A.
Littman, Esq. ("Escrow Account") of the requisite closing documents, cash
consideration and share certificates on or before July 31, 2012 at 5:00 p.m. MST
("Closing Date") subject to satisfaction of the terms and conditions set forth
herein. Consideration may be delivered by Federal Express or wire transfers, and
any closing documents may be delivered by facsimile, Federal Express or other
appropriate means.




2.3

All parties agree that time is of the essence and agree that Closing Date shall
occur upon the earlier of (a) July 31, 2012 or that (b) the satisfaction of (i)
the conditions precedent in Article VI; and (ii) procedures in Article V have
been met and delivery of the Purchase Shares have been delivered to the Escrow
Agent.




ARTICLE III

Representations, Warranties, and Covenants of Seller and RR as to RR




Seller and RR each hereby represent, warrant and covenant to Buyer as follows:




3.1

RR is a corporation duly organized and validly existing under the laws of the
State of Nevada. RR is currently not in good standing with the Nevada Secretary
of State (“NVSOS”) as its annual list of officers and directors is past due.
However, as a precedent to closing on July 31, 2012, RR shall deliver to the
Escrow Agent a “”Good Standing” certificate from the NVSOS along with the
updated, NVSOS date stamped Annual List of Officers and Directors. The Articles
of Incorporation and the minute books of RR, copies of which have been made
available to Buyer, contain a record, which is complete and accurate in all
material respects, of all meetings, and all corporate actions of the
shareholders and Board of Directors of RR, from the date of inception in Nevada.

















--------------------------------------------------------------------------------



3.2

(a) The authorized capital stock of RR consists of 75,000,000 shares of common
stock, of which 10,081,700 shares of common stock are issued and outstanding.
During period from inception, Seller has issued no options, warrants, or other
rights to purchase, or subscribe to, or other securities convertible into or
exchangeable for any shares of capital stock of RR, or contracts or arrangements
of any kind relating to the issuance, sale or transfer of any capital stock or
other equity securities of RR, except for a 100,000 share warrant to Mundial
Financial Group, Inc. (dba Glendale Securities), a California limited liability
company, at $0.20 per share. Seller warrants that there are no other options,
warrants, rights, securities, convertible or exchangeable for any shares of
capital stock of RR or contracts or arrangements of any kind relating to the
issuance sale or transfer of any capital stock or other equity securities of RR.




(b) The Seller owns the Purchase Shares that the Seller is conveying pursuant to
this Agreement beneficially and of record, free and clear of any lien, pledge,
security interest or other encumbrance, and, upon payment for the Purchase
Shares as provided in this Agreement, the Buyer will acquire good and valid
title to the Purchase Shares, free and clear of any lien, pledge, security
interest or other encumbrance. None of the Purchase Shares are the subject of
any voting trust agreement or other agreement relating to the voting thereof or
restricting in any way the sale or transfer thereof except for this Agreement.
The Seller has full right and authority to transfer such Purchase Shares
pursuant to the terms of this Agreement.




3.3

does RR not own nor has it owned, during the term of Seller's ownership of RR
shares, any outstanding shares of capital stock or other equity interests of any
partnership, joint venture, trust, corporation, limited liability company or
other entity and, to the best of Seller's knowledge, there are no obligations of
RR to repurchase, redeem or otherwise acquire any capital stock or equity
interest of another entity, which have arisen or been contractually agreed upon
during the term of inception, to present date.




3.4

This Agreement has been duly authorized, validly executed and delivered on
behalf of the Seller and RR and is a valid and binding agreement and obligation
of RR and Seller enforceable against the parties in accordance with its terms,
subject to limitations on enforcement by general principles of equity and by
bankruptcy or other laws affecting the enforcement of creditors' rights
generally, and Seller and RR have complete and unrestricted power to enter into
and, upon the appropriate approvals as required by law, to consummate the
transactions contemplated by this Agreement.




3.5

Neither the making of nor the compliance with the terms and provisions of this
Agreement and consummation of the transactions contemplated herein by Seller or
RR will conflict with or result in a breach or violation of any law, statute,
rule, regulation, or any existing applicable decree, judgment or order by any
court, federal or state regulatory body, administrative agency, or other
governmental body having jurisdiction over RR or Seller.




3.6

The representations and warranties of RR shall be true and correct as of the
date hereof. Other than as contained in this Agreement, Seller makes no
representations or warranties whatsoever to Buyer as to any matter relating to
RR finances, stock, debts, or any other obligations.




3.7

No representation or warranty by RR or the Seller in this Agreement, or any
certificate delivered pursuant hereto contains any untrue statement of a
material fact or omits to state any material fact necessary to make such
representation or warranty not misleading.




3.8

The Buyer has not received any general solicitation or general advertising
regarding the shares of Seller's common stock.




ARTICLE IV


Representations, Warranties, and Covenants of the Buyer




4.1

The Buyer understands that the Purchase Shares comprise restricted stock, which
has not been registered with the Securities and Exchange Commission, any state
securities agency or any foreign securities agency, and further, which has not
been approved or disapproved by the Securities and Exchange Commission, any
state securities agency or any foreign securities agency.




4.2

The Buyer is acquiring the Purchase Shares solely for investment for his or her
own account and not with a view to, or for, resale in connection with any
distribution within the meaning of any federal securities act, state securities
act or any other applicable federal or state laws




4.3

The Buyer understands the speculative nature and risks of investments associated
with the Purchase Shares, and confirms that the Purchase Shares are suitable for
and consistent with Buyer's investment program; that Buyer's financial position
enables Buyer to bear the risks of this investment; and that there is no
guarantee Buyer will be able to sell the Purchase Shares to another subsequent
buyer.




4.4

Buyer affirms that Buyer will not transfer, encumber, sell, hypothecate, or
otherwise dispose of the Purchase Shares in any way that will violate any
federal and/or state securities laws.








2







--------------------------------------------------------------------------------



4.5

Buyer has sufficient knowledge and experience in financial matters to evaluate
the risks associated with Buyer's willing purchase of the Purchase Shares.




4.6

Buyer is not a member of, or an associate or affiliate of a member of the
Financial Industry Regulatory Authority.




4.7

Buyer, and Buyer's agents, attorneys, and advisors shall have conducted within
10 days hereafter their own due diligence on RR, its past history, and its
current status. They shall have inspected RR's prior SEC filings, FINRA
correspondence and approvals, RR's corporate minutes, and RR's articles of
organization, which will be provided to Buyer within 3 days hereafter. Buyer is
buying the Purchase shares "as is," with no representations made by the Seller
(or RR) as to the affairs or viability of RR, or as to assets, liabilities, or
outstanding securities of the Company, and Buyer, on behalf of Buyer and Buyer's
successors in interest (if any), hereby acknowledges and agrees by his execution
of this Share Purchase Agreement that Seller is making no representations in
this regard, and Buyer covenants hereby, as a material inducement to Seller to
enter into this Agreement, and sell the Purchase Share at the price hereunder,
not to sue Seller or RR for any implied representations, facts, or discoveries,
express or implied which are not specifically warranted or represented in this
document. Seller shall endeavor to correct any deficiencies in records or Board
minutes.




ARTICLE V
Procedure for Closing




5.1

At the Closing Date, the purchase and sale shall be consummated after
satisfaction of all conditions precedent set forth in Article VI, by Seller's
restricted common stock certificates for the Purchase Shares being delivered,
duly executed, for 9,900,000 restricted shares of common stock, and the delivery
of the Consideration for Share Purchase to Escrow Agent from the Buyer, together
with delivery of all other items, agreements, stock powers, warranties, and
representations set forth in this Agreement.




5.2

Escrow Agent is Michael A. Littman, Esq.




ARTICLE VI




Conditions Precedent to the

Consummation of the Purchase




 

The following are conditions precedent to the consummation of the Agreement on
execution hereof or before the Closing Date, as may be applicable:




6.1

Seller and RR shall have performed and complied with all of their respective
obligations hereunder which are to be complied with or performed on or before
the Closing Date.




6.2

RR's Board of Directors shall have adopted and approved this Agreement and the
actions herein required.




6.3

No action, suit or proceeding shall have been instituted or shall have been
threatened before any court or other governmental body or by any public
authority to restrain, enjoin or prohibit the transactions contemplated herein,
or which might subject any of the parties hereto or their directors or officers
to any material liability, fine, forfeiture or penalty on the grounds that the
transactions contemplated hereby, the parties hereto or their directors or
officers, have violated any applicable law or regulation or have otherwise acted
improperly in connection with the transactions contemplated hereby, and the
parties hereto have been advised by counsel that, in the opinion of such
counsel, such action, suit or proceeding raises substantial questions of law or
fact which could reasonably be decided adversely to any party hereto or its
directors or officers.




6.4

The representations and warranties made by Seller and RR in this Agreement shall
be true as though such representations and warranties had been made or given on
and as of the Closing Date, except to the extent that such representations and
warranties may be untrue on and as of the Closing Date because of changes caused
by transactions suggested or approved in writing by the Buyer.




6.5

Seller shall have obtained a release of any claim to 100,000 shares of common
stock by Glendale Securities and cancellation of the Investment Banking
Agreement, delivered at Closing. Common Stock Purchase Warrants for 100,000
shares of common stock at $0.20 per share to Mundial Financial Group, Inc. (dba
Glendale Securities), a California limited liability, shall remain outstanding
under Warrant terms.




6.6

Seller shall cause RR to file its Annual Report on Form 10K for the year ended
March 31, 2012 (“the Form 10K), so as to remain current in reporting at all
times, and such Form 10K shall be filed prior to closing.




6.7

Seller shall file all Section 13 and Section 16 filings required by the
Securities Exchange Act of 1934 within 10 days after the date hereof.








3







--------------------------------------------------------------------------------



6.8

RR shall file a Current Report on Form  8K referencing this Agreement on or
before July 2, 2012.




6.9

RR shall maintain its OTCBB listing in good standing during all times prior to
the Closing Date.




ARTICLE VII




Termination and Abandonment




7.1

Anything contained in this Agreement to the contrary notwithstanding, the
Agreement may be terminated at any time prior to or on the Closing Date:




(a)

By mutual consent of parties;




(b)

By  Buyer, if any condition set forth in Article VI relating to the Seller or RR
has not been met, however Buyer reserves the right to recover its payments from
Seller and RR hereunder;




(c)

By Seller or Buyer, if any suit, action, or other proceeding shall be pending or
threatened by the federal or a state government before any court or governmental
agency, in which it is sought to restrain, prohibit, or otherwise affect the
consummation of the transactions contemplated hereby; however Buyer reserves the
right to recover its payments from Seller and RR hereunder.




(d)

By Buyer, if there is discovered any material error, misstatement or omission in
the representations and warranties of Seller;  however Buyer reserves the right
to recover its payments from Seller and RR hereunder.




(e)

By the Seller, if the Closing does not occur, through no failure to perform or
act by Seller, on July 31, 2012, unless extended under 9.13 hereof or if Buyer
fails to deliver the consideration required herein by such date or extension
date.




ARTICLE VIII




Continuing Representations and

Warranties and Covenants




8.1

The respective representations, warranties, and covenants of the parties hereto
and the covenants and agreements of the parties hereto shall survive after the
closing under this Agreement in accordance with the terms thereof.




8.2

There are no representations whatsoever about any matter relating to RR, Seller
or any item contained in this Agreement, except as is contained in the express
language of this Agreement.




8.3

Seller and its agents and attorneys shall have no liability whatsoever for any
matter, omission or representation not specifically disclosed herein, and Buyer,
as a specific inducement to Seller hereby releases Seller and his agents and
attorneys and covenants not to sue Seller, his agents and attorneys, under any
circumstances for any matter not specifically and expressly represented within
this document.




ARTICLE IX

Miscellaneous




9.1

This Agreement embodies the entire agreement between the parties, and there have
been and are no agreements, representations or warranties among the parties
other than those set forth herein or those provided for herein.




9.2

To facilitate the execution of this Agreement, any number of counterparts hereof
may be executed, and each such counterpart shall be deemed to be an original
instrument, but all such counterparts together shall constitute but one
instrument.




9.3

All parties to this Agreement agree that if it becomes necessary or desirable to
execute further instruments or to make such other assurances as are deemed
necessary, the party requested to do so will use its best efforts to provide
such executed instruments or do all things necessary or proper to carry out the
purpose of this Agreement.




9.4

This Agreement may not be amended except by written consent of both parties.








4







--------------------------------------------------------------------------------



9.5

Any notices, requests, or other communications required or permitted hereunder
shall be delivered personally or sent by overnight courier service, prepaid,
addressed as follows:




To Seller:

Orphan Holdings of Texas, Inc.

c/o Ted D. Campbell II

PO Box 1358

Spring Branch, TX 78070

Fax: (210) 568-4919




To Buyer:

RF Colorado Ventures, LLC.

7609 Ralston Road

Arvada, CO 80002


or such other addresses as shall be furnished in writing by any party, and any
such notice or communication shall be deemed to have been given as of the date
received.




9.6

No press release or public statement will be issued relating to the transactions
contemplated by this Agreement without prior approval of the Buyer and Seller.
However, RR may issue at any time any press release or other public statement it
believes on the advice of its counsel it is obligated to issue to avoid
liability under the law relating to disclosures, but the party issuing such
press release or public statement shall make a reasonable effort to give the
other party prior notice of and opportunity to participate in such release or
statement.




9.7

This Agreement shall be governed by and construed in accordance with and
enforced under the laws of the state of Colorado applicable to all agreements
made hereunder. Venue and jurisdiction for any legal actions hereunder shall be
District Court in and for Jefferson County, Colorado.




9.8

In connection with this Agreement the parties have appointed the Escrow Agent,
Michael A. Littman, Esq., who shall be authorized by this agreement to do the
following:




1)

Accept the $148,000 (balance of Purchase Price) from Buyer pursuant to the
contract.




2)

Accept the common stock certificates of RR being sold with duly signed and
guaranteed signatures on stock powers.




3)

Upon receipt of the payment as set forth in 1) above, deliver the proceeds
received at closing from the escrow in accordance with separate written
instructions from Seller.




4)

Upon final payment hereunder, transmit by Federal Express the stock certificates
to Buyer.




5)

In the event of default in delivery of cash or certificates by a party under
this agreement, any cash or certificates received from the other party shall be
returned to the remitting party three (3) business days after default, and the
transaction shall terminate with Seller retaining the deposit, if Seller is the
non-defaulting party. If Seller defaults in delivery of certificates, then the
initial deposit shall be returned to Buyer.




6)

Escrow Agent is specifically indemnified and held harmless hereby for his
actions or inactions in following these instructions. In the event of a dispute
involving the escrow instructions or the consideration to be delivered in
escrow, the Escrow Agent is authorized to implead the consideration received
into the District Court of Jefferson County, Colorado upon ten days written
notice, and be relieved of any further escrow duties thereupon. Any and all
costs of attorney's fees and legal actions of Escrow Agent for any dispute
resolution or impleader action shall be paid in equal shares by the parties to
this agreement.




9.9

Escrow Agent will forward the “Balance Payment" to Orphan Holdings of Texas,
Inc. pursuant to wire instructions as provided by Orphan subject to deduction of
legal fees of $40,000 to Michael A. Littman. Orphan must deliver Rangeford Stock
to Escrow Agent by Closing. Upon receipt of the Final Payment and the Rangeford
Stock by Closing, the Rangeford Stock Certificates will be forwarded to Buyer
and the Final Payment due to the Seller forwarded pursuant to Seller's
instructions.




9.10

At Closing, the officers shall resign, and the directors shall appoint three new
directors of Buyer's choice, with such prior directors resigning effective ten
(10) days after compliance with Section 14f of the Securities and Exchange Act
of 1934.




9.11

This contract is contingent upon Buyer having the ability and option to change
the transfer agent without penalty in excess of $2,500 (at Buyer's Expense).








5







--------------------------------------------------------------------------------



9.12

The Buyer acknowledges and accepts that there is an outstanding warrant to
Mundial Financial Group, Inc. (dba Glendale Securities), a California limited
liability company, for 100,000 shares of common stock, exercisable at $0.20 per
share.




9.13

Extensions:  This Share Purchase Agreement may be extended in writing in
additional 15 day increments for an additional extension fee of $20,000 per
extension – such fees not to be credited against the purchase price.







(REST OF THE PAGE INTENTIONALLY LEFT BLANK)





6







--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties have executed this Agreement this 5th day of
July, 2012.







JOINING ISSUER

SELLER:




RANGEFORD RESOURCES, INC.

ORPHAN HOLDINGS OF TEXAS, INC., A NEVADA CORPORATION







By: /s/ Fred Zeigler                             

/s/ Ted D. Campbell II                                  

Fred Zeigler

Ted D. Campbell II

President

President




BUYER:




RF COLORADO VENTURES, LLC

RF VENTURES, INC. AS MANAGER







By: /s/ Michael A. Littman                            

Name: Michael A. Littman

Title: President





7





